Citation Nr: 0738366	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  04-08 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Evaluation for an initial disability rating in excess of 
10 percent for mechanical low back strain. 

2.  Entitlement to an initial compensable disability rating 
for cervical strain.  

3.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to August 
1993 and from March 1994 to March 2002.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2002 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
granted service connection and assigned a 10 percent rating 
for mechanical low back strain and granted service connection 
and assigned a noncompensable evaluation for cervical strain, 
each effective from March 28, 2002.  

In that same rating decision, the RO re-established service 
connection for degenerative joint disease of the left knee, 
and assigned a noncompensable evaluation, effective from 
March 28, 2002.  Service connection for the left knee 
disability had previously been granted, effective from August 
1993; however, compensation was discontinued effective the 
day preceding the veteran's return to active duty status.  
38 C.F.R. § 3.654 (2007).  In a February 2004 rating 
decision, the RO increased the evaluation for the left knee 
disorder from 0 percent to 10 percent, effective March 28, 
2002.  The veteran perfected a timely appeal to these 
decisions.  

In June 2006, the Board remanded the case to the RO for 
further evidentiary development.  The case is now returned to 
the Board for appellate review.  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection for the low back and cervical spine disabilities, 
the Board has characterized those issues in accordance with 
the holding of Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  During the course of the appeal, the veteran's service-
connected mechanical low back strain is manifested by pain, 
occasional muscle spasm, forward flexion always greater than 
60 degrees and combined range of motion of, at worst, 195 
degrees.  There is no evidence of loss of lateral spine 
motion, positive Goldthwaite's sign, listing to one side, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space.  

2.  There are no identified neurological disorders associated 
with his lumbar spine disorder, and there is no impairment of 
motor skills, muscle function, or strength.  

3.  During the course of the appeal, the veteran's service-
connected cervical strain, claimed as degenerative disc 
disease, is manifested by subjective complaints of pain but 
objective findings of a full range of motion of the cervical 
spine without neurological deficits.  

4.  Degenerative joint disease of the left knee is manifested 
by painful motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for mechanical low back pain are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (before and after September 
23, 2002) and 5235-5243 (after September 26, 2003).  

2.  The criteria for an initial compensable evaluation for a 
cervical strain have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 
5290 (prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (effective after September 26, 2003).  

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5260 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in August 2002 from the RO to the veteran that 
was issued prior to the initial RO decision in November 2002.  
Additional letters were issued in May 2004 and July 2006.  
Those letters informed the veteran of what evidence was 
required to substantiate the claims, including the assignment 
of ratings and effective dates, and of his and VA's 
respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
February 2004 SOC and July 2007 SSOC were issued, which 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Regarding VA's duty to assist the veteran in the development 
of his claims, the Board, in its June 2006 remand, ordered 
new VA medical examinations in order to obtain further 
medical evidence; however, the veteran failed to report for 
his October 2006 and March 2007 examinations.  The veteran 
was informed, in the July 2007 SSOC, that he had not reported 
for examinations.  There is no evidence that the veteran has 
contacted VA to request that the examinations be rescheduled 
or to explain his failure to report.  The duty to assist is 
not a one-way street.  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As a consequence of the veteran's failure to appear 
for VA examinations, and as mentioned in the November 2006 
letter to the veteran, his claims for higher initial 
evaluations for the service-connected low back and cervical 
spine disorder and the claim regarding the left knee, will be 
adjudicated based on the evidence on file.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  Such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish higher evaluations for mechanical low 
back strain, degenerative joint disease of the left knee, and 
a compensable evaluation for cervical strain, given a Board 
remand, given that he has been provided all the criteria 
necessary for establishing increased ratings, and considering 
that the veteran is represented by a highly qualified 
veterans service organization, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004).  

II.  Factual background.

The veteran's claim for service connection was received in 
May 2002.  

The veteran was afforded a VA examination in September 2002.  
At that time, he complained of back pain about the belt line 
and left side that is nonradiating.  The veteran indicated 
that he usually took Motrin 800 mg two to three times per 
week.  He was not using a back brace and he had not lost any 
time from work because of back pain.  The veteran also 
complained of pain at the base of his skull that radiates to 
his left shoulder; this usually occurs two to three times per 
week for which he takes Motrin 800 mg prn and uses a heat 
liniment.  He had not lost any time from work because of neck 
pain.  The veteran reported a history of stiffness, swelling 
and aching in the left knee, which is usually aggravated by 
exercise or physical activity for which he takes Motrin on a 
prn basis.  The veteran indicated that he wears a knee brace 
that was prescribed by the military although he did not wear 
it for today's examination.  He has not lost any time from 
work because of his knee pain.  

Examination of the cervical spine revealed a full range of 
motion with forward extension from 0 degrees to 45 degrees, 
backward extension from 0 to 45 degrees, lateral flexion from 
0 to 45 degrees bilaterally, and rotation of 0 to 80 degrees 
bilaterally.  The upper extremity neurological examination 
was normal, with no evidence of heat, redness or tenderness 
to the cervical spine.  The lumbosacral spine had a normal 
appearance without evidence of heat, redness, swelling or 
tenderness.  The lower extremity was neurologically intact.  
Range of motion of the lumbar spine revealed a forward 
flexion of 0 to 85 degrees, extension backwards from 0 to 20 
degrees, lateral flexion from 0 to 30 degrees bilaterally, 
and rotation from 0 to 30 degrees bilaterally.  The spine was 
painful on extremes of forward flexion and extension 
backwards.  Examination of the left knee revealed normal 
appearance without evidence of heat, redness, swelling or 
tenderness.  He had full painless range of motion of the left 
knee with flexion from 0 to 145 degrees and extension of 0 to 
30 degrees.  Stability of the left knee was intact.  The 
medial and collateral ligaments were intact.  The anterior 
and posterior cruciate ligaments were intact with negative 
Lachman's test.  The medial and lateral meniscus were intact 
with negative McMurray's test.  

The examiner noted that no additional limitations were noted 
with repetitive movement during the examination of the 
cervical spine, the lumbosacral spine or the left knee that 
was related to pain, fatigue, incoordination, weakness or 
lack of endurance.  The pertinent diagnoses were lumbar 
strain, cervical strain, and degenerative joint disease of 
the left knee.  

The veteran was seen at a VA clinic for a follow up 
evaluation in June 2003.  It was noted that the veteran 
reported had pain in the left knee that caused him to limp; 
he also had stiffness and occasional swelling.  He wore a 
knee brace most of the time.  On examination, the veteran had 
pain with flexion of the left knee; he also had some pain 
with movement of the left patella.  The assessment was lumbar 
strain, cervical strain by history, and degenerative joint 
disease of the left knee.  Of record is the report of an X-
ray study of the left knee, dated in June 2003, which 
revealed a normal left knee.  The veteran was again seen in 
July 2003 for a follow up evaluation of the left knee.  On 
examination, it was noted that he had positive Lachman on the 
left and positive grind test.  No edema and no effusion was 
noted.  Range of motion was okay.  X-ray was normal.  

The veteran was afforded another VA examination for 
evaluation of the left knee in January 2004.  At that time, 
he complained of chronic left knee pain with intermittent 
stiffness.  There were no swelling, redness or warmth; 
however, he did complain of infrequent spells of instability 
3 or 4 times a year.  No locking was reported.  He also 
complained of lack of endurance with weight bearing.  It was 
noted that the symptoms were worse with standing or walking 
for 30 to 40 minutes, climbing stairs more than 2 flights, 
bending, or walking more than 1/2 to 1 mile.  It was noted that 
he uses a left knee brace.  The examiner noted that range of 
motion in the left knee was normal, with "sharp pain at the 
end-range of movement but bearable."  There were no acute 
inflammatory signs or symptoms.  No erythema warmth or 
effusion was noted.  There was minimal tenderness on both 
sides of the patella medially and laterally.  There was 
guarding of movement on stairs, prolonged weight bearing or 
walking.  X-rays were noted to be negative.  The pertinent 
diagnosis was remote left knee injury in 1990 with history of 
reinjury in 1991, with chronic pain and residuals.  

The veteran also underwent a VA examination for evaluation of 
the spine in January 2004.  He complained of chronic low back 
pain.  The veteran complained of pain, weakness, stiffness, 
fatigability and lack of endurance caused by the lumbar 
spine.  The veteran described the pain as intermittent, 
usually dull and nagging; he described the intensity as 8 out 
of 10.  The veteran reported moderate to severe pain 
intermittently, variable duration.  The symptoms were worse 
with standing, walking, sitting or supine position for too 
long.  Alleviating factors were pain with medications, 
special mattress, lying on the floor, and using a back brace.  
He is able to walk 1/2 to 1 mile.  The cervical spine had a 
forward flexion from 0 to 45 degrees, extension from 0 to 45 
degrees, lateral flexion from 0 to 45 degrees, bilaterally 
and rotation was 0 to 70 degrees, bilaterally.  No pain was 
reported.  He reported occasional muscle spasms.  Range of 
motion in the lumbar spine revealed a forward flexion from 0 
to 70 degrees, with painful motion from 70 to 90 degrees.  
Extension was 0 to 30 degrees, lateral flexion was 0 to 30 
degrees bilaterally, and rotation was from 0 to 30 degrees 
bilaterally.  Walking, standing, and bending caused 
additional pain.  Occasional muscle spasms were reported.  He 
was able to rise on toes and heels.  Straight leg raising was 
normal.  Neurological evaluation of the lumbar spine was 
normal.  X-ray studies of the cervical and lumbar spine were 
normal.  The pertinent diagnosis was remote injury with 
chronic neck and back pain with residuals.  

III.  Pertinent Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based upon the facts found, i.e., the 
evaluations may be "staged."  Fenderson, 12 Vet. App. at 126.  
A disability may require re-evaluation in accordance with 
changes in a veteran's condition. It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2007).  After careful 
review of the evidentiary record, the Board concludes that 
the veteran's disabilities have not changed and a uniform 
evaluation is warranted for each disability in question.  

As noted above, this claim was previously remanded for 
further evidentiary development in June 2006.  In compliance 
with the Board's remand the veteran was scheduled for VA 
examinations in October 2006 and March 2007 which he 
cancelled.  38 C.F.R. § 3.655 (a) and (b) provides the 
following:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.

(b) Original or Reopened Claim or Claim for Increase.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  

The Board finds that since the veteran's claims regarding the 
low back and cervical spine disabilities are original 
compensation claims, 38 C.F.R. § 3.655(b) is for application.  
Assuming arguendo that the claim regarding re-establishment 
of service connection for the left knee disability is an 
original claim, the Board will also apply 38 C.F.R. 
§ 3.655(b).  Therefore, because the veteran failed to report 
for his VA examination, the Board is compelled to evaluate 
the claims on the existing record.  38 C.F.R. § 3.655(b).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.   "A veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Low Back and Cervical Spine Claims

During the pendency of this appeal, the applicable rating 
criteria for intervertebral disc disease were amended 
effective September 23, 2002.  67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002).  These changes were incorporated into 
subsequent changes to the rating criteria applicable to the 
diseases and injuries of the spine under 38 C.F.R. § 4.71a, 
which are effective September 26, 2003. 68 Fed. Reg. 51,454 
(Aug. 27, 2003).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

In the February 2004 SOC, as well as the October 2004 and 
July 2007 SSOCs, the RO considered both the former and the 
revised criteria, and accordingly, the Board will do likewise 
since there is no prejudice to the veteran.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10% rating is warranted for 
slight limitation of motion of the lumbar spine.  A 20% 
evaluation is assigned for moderate limitation of motion of 
the lumbar spine.  The highest rating allowable pursuant to 
this diagnostic code, 40%, will be awarded upon evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10% 
rating is assigned when there is characteristic pain on 
motion.  A 20% evaluation requires evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  The highest rating 
allowable under this diagnostic code, 40%, will be awarded 
with evidence of a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10% 
rating requires evidence of mild intervertebral disc disease 
.  A 20% evaluation necessitates evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40% 
rating requires evidence of intervertebral disc disease which 
is severely disabling with recurring attacks and intermittent 
relief.  The highest evaluation allowable pursuant to this 
diagnostic code, 60%, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also according to the new law, Diagnostic Code 5235 
(vertebral fracture or dislocation), Diagnostic Code 5236 
(sacroiliac injury and weakness), Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (an kylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), 
Diagnostic Code 5242 (degenerative arthritis of the spine) 
(see also, Diagnostic Code 5003), Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of t he cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.   

A.  Mechanical low back strain.

In this case, the RO has evaluated the veteran's mechanical 
low back strain as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, pertaining to lumbosacral 
strain, which has now been reclassified as Diagnostic Code 
5237.  

In order to receive a higher 20 percent rating under the old 
criteria, the veteran must exhibit muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A review of the reports of the September 
2002 and January 2004 examinations along with his VAOPTs 
indicate he exhibits characteristic pain on motion, which is 
equivalent to a 10 percent rating.  

While the veteran has reported spasms, the January 2004 
examination report notes that there was no spasm or guarding.  
Similarly, there is no evidence of loss of lateral spine 
motion, unilateral, as contemplated by an increased rating.  
Thus, the Board concludes that the evidence does not show 
that the veteran's back disability is currently manifested by 
muscle spasms with extreme forward bending.  Accordingly, an 
increased rating under Diagnostic Code 5295 (effective prior 
to September 23, 2002) is not warranted.  

The Board has also considered whether the veteran might be 
entitled to a higher 20 percent rating under the old criteria 
for rating limitation of motion.  See 38 C.F.R. § 4.71a, DC 
5292 (2002).  Under these criteria, a 20 percent rating is 
warranted for moderate limitation of motion.  Normal range of 
motion of the thoracolumbar spine is flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 30 degrees bilaterally.  See 38 
C.F.R. § 4.71a, DCs 5235-5243, note 2 (see also Plate V).

In September 2002, the veteran's lumbar spine was limited to 
85 degrees of flexion, 20 degrees of extension, 30 degrees of 
lateral flexion bilaterally, and 30 degrees of rotation 
bilaterally.  He had essentially full range of motion except 
for some mild limitation of extension.  In January 2004, 
flexion was to 70 degrees (with pain on motion from 70 to 90 
degrees), to 30 degrees of extension, and to 30 degrees of 
lateral flexion bilaterally.  At that time, he exhibited 20 
degrees loss of flexion, which is more indicative of mild 
rather than moderate limitation.  So a higher 20 percent 
rating is not warranted under the old criteria for limitation 
of motion.  

In light of the foregoing, the Board concludes that the 
evidence does not establish actual or the functional 
equivalent of moderate limitation of motion due to pain.  
Rather, the veteran's actual range of motion and his overall 
functional impairment due to all factors are nearly the same 
and do not approximate the functional equivalent of moderate 
limitation of motion or flexion less than 60 degrees or 
restriction of combined range of motion less than 120 
degrees.  

Specifically, more than slight limitation of motion, 
intervertebral disc syndrome, vertebral fracture, and 
ankylosis of the spine are not shown.  Therefore, an 
increased rating under the provisions of Diagnostic Codes 
5285-5289 and 5293 (effective prior to September 23, 2002) is 
not warranted.  

As of September 26, 2003, the revised general rating criteria 
for the spine may also be applied.  To receive a higher 20 
percent rating, forward flexion must be greater than 30 
degrees, but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine must not be 
greater than 120 degrees; or there must be muscle spasm or 
guarding severe enough to result to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

As mentioned, the veteran only has mild limitation of motion 
of the lumbar spine.  At the very worst, he has had forward 
flexion to 70 degrees-so insufficient for a 20 percent 
rating.  And the combined range of motion of his 
thoracolumbar spine, at the very worst, has been 220 degrees 
- again, insufficient for a 20 percent rating.  

To the extent that the veteran experiences painful motion and 
functional loss as a result of the lumbar spine disability, 
the new rating criteria incorporate pain into the currently 
assigned 10 percent disability evaluation.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  Functional impairment was also 
contemplated in the older criteria.  DeLuca.  Moreover, 
functional impairment reflective of moderate disability is 
not shown.  On the contrary, despite his complaints of pain, 
throughout the course of the appeal, the veteran's flexion 
has been objectively measured to between 70 and 90 degrees.  
Furthermore, he has had extension and lateral flexion from 0 
to 30 degrees and lateral rotation to 30 degrees.  

The Board has specifically considered the veteran's 
statements and contentions in the record.  The veteran has 
asserted that his low back disorder is worse that reflected 
by the rating assigned.  However, his statements are non-
specific, failing to adequately portray his functional 
impairment.  Against this background are the observations of 
skilled, medical professionals.  The Board concludes that the 
observations of the skilled professionals, reflecting precise 
findings, are more probative than generic lay statements.  In 
weighing the evidence, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for mechanical low 
back strain.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 49.  

B.  Cervical strain, claimed as degenerative disc disease.

As noted previously, by a November 2002 rating action, the RO 
granted service connection for cervical strain and assigned 
an initial noncompensable evaluation under Diagnostic Code 
5290 (2002).  

Pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5290 (2002) 
(prior to September 26, 2002), a 10 percent evaluation was 
assigned for slight limitation of motion of the cervical 
spine.  Moderate and severe limitation of motion of the 
cervical spine warranted 20 and 30 percent evaluations, 
respectively.  

The veteran has not been diagnosed as having intervertebral 
disc syndrome of the cervical spine throughout the entire 
initial evaluation period.  Thus the criteria for evaluating 
intervertebral disc syndrome are not applicable to his 
cervical spine claims.  

After careful review of the evidentiary record, the Board 
finds that an initial compensable evaluation is not warranted 
for cervical strain.  In this regard, the clinical evidence 
of record reflects that the veteran had full range of motion 
of the cervical spine on examinations in September 2002 and 
January 2004.  Thus, an initial (compensable) evaluation 
pursuant to Diagnostic Code 5290 (limitation of motion of the 
cervical spine) (2003) (prior to September 26, 2003) is not 
warranted.  Similarly, this level of disability is consistent 
with a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007) (effective from September 26, 
2003).  

Finally, the evidence for the pertinent period does not show 
that the veteran's service-connected cervical spine 
disability resulted in muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gain or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  Id.  

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
functional loss, as shown by "adequate pathology."  In the 
instant case, the Board finds that the noncompensable (zero 
percent) disability evaluation sufficiently reflects the 
level of functional impairment demonstrated for the service-
connected cervical spine disability.  In this regard, the 
Board notes that the veteran had full range of motion of the 
cervical spine with no pain or crepitation.  There was also 
no clinical evidence of weakened movement, excessive 
fatigability, or incoordination of the cervical spine.  
Accordingly, the Board can find no basis for an initial 
compensable rating for the veteran's service-connected 
cervical strain.  See 38 C.F.R. §§ 4.40, 4.45; see also 
Deluca, 8 Vet. App. at 202.  

V.  Degenerative joint disease, left knee.

The veteran is currently assigned a 10 percent disability 
evaluation for his degenerative joint disease of the left 
knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5260.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  

Instability of the knee is evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees warrants a 10 percent evaluation; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of 
extension of the leg to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is assigned.  A 20 percent 
rating is appropriate where extension is limited to 15 
degrees.  A 30 percent rating is assigned in the case of 
extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).  

In a VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to adequately compensate for functional loss 
associated with injury to the leg.  

Considering the evidence of record in light of the stated 
above criteria, the Board finds that the veteran's left knee 
disability is appropriately rated as 10 percent disabling 
under Diagnostic Code 5010, and does not warrant a higher 
evaluation.  Specifically, during the September 2002 VA 
examination, the veteran's left knee range of motion was 
described as full and painless.  The examiner noted no pain 
on motion or any additional limitation during the 
examination; it was specifically noted that he had a full 
painless range of motion.  June 2003 x-rays were interpreted 
as normal.  In January 2004, the VA examiner noted that the 
veteran had normal range of motion.  The examiner noted no 
loss of coordination, lack of endurance, nor any weakness 
with repetitive movement.  These findings are commensurate 
with a less than compensable rating under Diagnostic Code 
5260 based on strict adherence to the rating criteria.  
Therefore, he cannot obtain a higher evaluation in excess of 
10 percent under Diagnostic Code 5260.  

The Board has also considered whether the veteran would be 
entitled to a separate evaluation for limitation of extension 
pursuant to VAOPGCPREC 9-2004.  However, the veteran has not 
been shown to have extension limited to 10 degrees.  In this 
regard, the September 2002 VA examiner indicated that veteran 
had extension to zero degrees in his left knee.  In January 
2004, it was noted that range of motion was normal.  
Therefore, the Board finds that a separate evaluation is not 
warranted under Diagnostic Code 5261.  

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, removal of semilunar cartilage, and impairment of 
the tibia and fibula, the Board finds that the criteria for a 
rating in excess of 10 percent for his left knee disability 
are simply not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256, 5257, 5258, 5259, and 5262 (2007).  In this regard, the 
medical evidence of record does not show the veteran to have 
ankylosis, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, the removal of semilunar 
cartilage, or impairment of the tibia and fibula.  In fact, 
the September 2002 VA examiner indicated that medial and 
collateral ligaments were intact; Lachman and McMurray's 
tests were negative.  In January 2004, the examiner described 
the knee as stable.  Therefore, the Board finds that the 
veteran is not entitled to a higher or separate evaluation 
under Diagnostic Codes 5256, 5257, 5258, 5259, and 5262.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's left knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
left knee is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Code 5010-
5260.  Therefore, the Board finds that the preponderance of 
the evidence is against an increased evaluation for the 
veteran's left knee disability.  

The Board thus concludes that the preponderance of the 
evidence is against a disability evaluation in excess of 10 
percent for degenerative joint disease of the left knee.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  See Gilbert, 1 Vet. App. at 55.  


	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation in excess of 10 percent for mechanical 
low back strain is denied.  

An initial compensable evaluation for cervical strain is 
denied.  

An evaluation in excess of 10 percent for degenerative joint 
disease of the left knee is denied.  



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


